The Chancellor.
The decree in the suit instituted by John Emmons being appealed from, and it now appearing that he was not interested in the personal estate, as one of the next of kin who were authorized to take under the statute of distributions, that decree cannot affect the rights of any of the parties in this suit; so far as the personal estate is concerned. The question now' before me must therefore be disposed of as if that decree had never been made. The papers read in opposition to this application, so far disprove the allegations in the bill in relation to the irresponsibility, and the alleged misconduct charged in the bill, against Cairnes and wife, in respect to the management of the estate, that there is no reason for putting the estate under the management and control of a receiver. The only question necessary to be examined, then, is as to the validity of the $50,000 legacy, to Ellen Eliza Smith, given by the sixth clause of the will. For, if that legacy is void, Cairnes and wife should be enjoined from paying it over to her, in case the complainants have any interest whatever in the testator’s personal estate, as a part of his next of kin.
But upon a careful investigation of the various provisions of this will, I have arrived at the conclusion that the assistant vice chancellor was wrong in supposing that the absolute ownership of that part of the testator’s personal estate was suspended for more than two lives in being at the death of the testator by the contingent legacy of $50,000, or that it can by any possibility be thus suspended. It is true the .first and third *356' clauses of the will give successive life estates, in the income of. the real and personal property, generally, to the widow of the testator and to A. E. Taylor. But those general devises and bequests of the income must be taken in connection with other provisions of the will; and must be construed, if possible, so as to be consistent therewith. For instance, the devise of a life estate to A-. E. Taylor, in the whole income of all the testator’s real and personal property, immediately after the death of his wife, must not be taken to include the income of that part of the property which is given to the children of B. P. Provost after the.death of the widow. Nor can it properly be held to give A. E. Taylor the income of the $50,000 legacy for life, which by the terms of the will is payable immediately upon the arrival of Ellen Eliza Smith at the age of twenty-one.
The language of the will in relation to that legacy is peculiar. It is, “I leave her, when she arrives at age, in her owti right and disposal, $50,000; any thing herein contained to the contrary notwithstanding.” If this legacy, therefore, depends upon the contingency of her arrival at the age of twen ,ty-one, it is payable immediately after her arrival at that age, even if the widow of the testator, and A. E. Taylor should both be living at that time; the other provisions of the will, giving them, successive life estates in the income of the testator’s property, to the contrary notwithstanding. The moment she arrived at the age of twenty-one, this $50,000 was to be carved out of the testator’s, estate, and given to Ellen E. Smith, absolutely in' full property; to be disposed of as she might deem proper. The giving of this legacy to her, therefore, could by no possibility suspend the absolute ownership of tha't part of the testator's-property beyond her life, which was in being at the death of the testator. For if she arrived at the age of twenty-one it was to be paid immediately. And in case she died under that age, if the life estate of A. E. Taylor in that part of the testa-, tor’s property, after that time, might have the effect to suspend the absolute ownership of the $50,000 beyond the time allowed by law, the gift of the income of that part of the testator’s personal property, to A. E. Taylor, after the death of the widow of *357the testator, would be void; and not the contingent legacy to Ellen Eliza Smith, which must vest in absolute property, if ever, during the continuance of one life in being at the death of the testator.
The legal effect of the will, so far as relates to the interests of the widow, and of E. A. Taylor and Ellen Eliza Smith in the amount of the ,$50,000 legacy, is the same as if the testator had ordered $50,000 of his personal estate to be set apart and invested, so as to produce an income, and that the capital of the fund should be paid to Ellen Eliza Smith when she arrived at twenty-one; if she lived to attain that age; and had limited successive estates in the income of the $50,000, for the lives of the widow and A. E. Taylor, respectively, unless the contingency sooner happened by which the capital would become payable to Ellen Eliza Smith. Had the will been in this form it would have been perfectly evident that the contingent limitation to the legatee, of such capital, could not by any possibility suspend the absolute ownership beyond the life of such legatee, whether she did or did not live to attain the age of twenty-one j and that if the. absolute ownership was suspended after her death, under the age of twenty-one, it must be by the limitation of the two successive life estates in the income of that part of the testator’s personal property, after the happening of that event. Therefore if the life estate in theincome, after the death of Ellen Eliza Smith, which is limited to A. E. Taylor, suspends the absolute ownership, of might by possibility suspend the abso-' lute ownership in the $50,000, that limitation, and that only, is void ; under the provisions of the revised statutes. (1 R. S. 773, § 1.)
Upon the arrival of Ellen Eliza Smith at the age of twenty-one, therefore, she will be entitled to the payment of the' “ capital of the $50,000, as her absolute property. The application for an injunction, and for the appointment of a receiver, must be denied with costs.